 FEDERALPACIFIC ELECTRIC COMPANY571Federal Pacific Electric Company and Local Union2338,International Brotherhood of Electrical Work-ers,AFL-CIO-CLC. Cases 11-CA-4750 and 11-CA4969May 14, 1973DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn December11, 1972, Administrative Law JudgeIvar H.Peterson issued the attached Decision in thisproceeding.Thereafter,General Counsel filed excep-tions and a supporting brief,ChargingPartyfiled lim-ited exceptions and a supporting brief,Respondentfiled cross-exceptions and a brief in support of as wellas in answer to, exceptions,and Charging Party filedan answering brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge as mod-ified herein.The AdministrativeLaw Judgedismissed the8(a)(5) allegation,although he found an independent8(a)(1)violation based on Respondent'sencour-agement of Joel Parker,a new employee,brother ofSupervisor Frank Parker,to circulate a decertificationpetition pursuant to the suggestion of Personnel Man-ager Carter.This occurred in early December 1971.The parties had been bargaining sinceApril, the Un-ion having been certified on March 12,1.1Joel didnot actually circulate a petition,but he did visitamong the employees on working time to ascertaintheir views concerning the Union.2Later that month,Carter asked employee Priscilla Hathcock what herUnion was doing,told her she was going to have "toget on the right side,"and ended the conversation bysaying that the Company had moved to Albemarle toget rid of the Union.In January,theRespondentshowed a reluctance to agree to bargaining sessions.As the Administrative Law Judge found,"Beginningon January 7, and for the following 2 months of theIAs background evidence indicative of union animus,we note thatin 1970,at this sameAlbermarleplant of theEmployer,an organizing campaign ofthe International Union,whose Local 2338 is the Charging Party here, wasdefeated.Testimony credited in that case,Federal Pacific Electric Company,195 NLRB 609, shows that Personnel Manager Carter told an employee thatthe Companyhad a list of names of the organizers and was going to get ridof every one of them and that the Company hadwaysof doing this and woulddo so even though"some of'em may cost us...:.2 A decertification petition supportedby a majority of theemployees wasactually filed in March,after the certification year had ended.certification year and thereafter, it seemsplain thatthe Respondent was unwilling or unavailable to meetfor further negotiatingsessions."Only fivemeetingswere held in the months before March 6, when theemployees struck. In late February, Frank Parker toldJoel that the Company would never sign a contract,but would go back North before it did? Based on theabove occurrences toward the end of the certificationyear, we find that the Respondent unlawfully refusedto bargain in violation of Section 8(a)(5) as evidencedby its soliciting an employee to circulate a decertifica-tion petition, by dilatory tactics in scheduling bar-gaining sessions,and by threatening an employee thatitwould go back north before it would sign a con-tract 4Concerning the motivation for the strike, aboutwhich the Administrative Law Judge made no find-ing, the slowed pace of negotiations resulted in astrike vote being taken at the Union's February 15meeting at which International Representative Mc-Innisreported that he viewed the Company as bar-gaining inbad faith. This was followed by the Union'sletter of February 16 to the Respondent, noting thata strike vote had been taken and requesting that Re-spondent meet with it "the entire week of February21, 1972 (both day and night) in an effort to reach anagreement."Apparently, a negotiating meeting washeld toward the end of February. On February 28, theBoard'sDecision in an earlier case involving theCompany, reported at 195 NLRB 609 (see fn. 1,above), issued, finding that employee Walter Lane,discriminatorily discharged in 1970, was entitled toreinstatement. This was reported to the membershipon March 4. An addition affirmative strike vote oc-curred at a union meeting on March 2. On March 3,the Union delivered a letter to the Respondent advis-ing it of a special meeting of Federal Pacific employ-ees called for the next afternoon, Saturday, to consid-er "the Company's offer to continue negotiations"and requesting an answer by the following afternoonon whether Respondent would reinstate Lane. Thisletter also threatened "economic action," if the Re-spondent should refuse to reinstate. At the March 4union meeting, after the Board Decision favorable toLane was reported, another strike vote was taken.Respondent contends that the strike which followedon Monday, March 6, was merely a protest of compa-3Thisthreat was found an independent 8(a)(1) violation by the Adminis-trative Law Judge,as were the earlier remarksby Carterto Hathcock. How-ever, none is reflected in his Conclusionsof Lawand recommended Order.See the Board's substituted Conclusions of Law and Order.4We note that, although he ultimately found no 8(ax5) violation, theAdministrative Law Judge viewed Respondent's encouragement of Joel Par-ker to circulate a decertification petition as a factor that served to preventagreement with the Union and, at another point in his Decision, as "an aspectof the refusal to bargain chargein that it clearlyamounted to an attempt toprevent consummation of an agreement between the parties in and aroundthe end of the certification year."203 NLRB No. 93 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDny failureto reinstateLane immediately, which itviews as an economic strike,noting that its failure toreinstate at such time was not separately alleged as anunfair labor practice.However, this approach is not relevant to the ques-tion here, which is the motivation for striking. As theUnion made an issue of compliance with the Board'sFebruary 28 Order concerning Lane's reinstatementand Respondent failed to reply, we view the March 6strike by the employees as an unfair labor practicestrike, even if solely for the purpose of protesting con-certedly the failure to reinstate Lanes However, asthe record clearly shows that the employees had votedto strike before the reinstatement issue arose, we findthat the strike was also in protest of the Respondent'srefusal to bargain up to that time.6We also find thatthe strike was prolonged by the Respondent's laterunilateral grant of a wage increase,without negotiat-ing with the Union, as discussed below. Accordingly,we find that the strikers are unfair labor practice strik-ers who, upon unconditionally offering to return towork,are entitled to reinstatement,even if it is neces-sary to dismiss subsequently hired employees.There remains the unilateral wage increase whichthe Respondent granted about June 1,1972, after call-ing a meetingwith the Union on May 24. On the latterdate,Respondent handed the Union a letter datedMay 22,in which it set forth a wage proposal. In theletter it referred to the pending decertification pro-ceeding,expressed doubt of the Union's continuedmajority, noted the pendency of the Union's 8(a)(5)charge, which would not be immediately resolved,and referred to the employees not having had a raisefor more than 2 years. This meeting ended when itappeared that only the single issue of an immediatewage increase,without intent to negotiate the amount,was being suggested by Respondent and that no otherissues were to be discussed.The next day, by letter toRespondent noting issuance of a complaint allegingmultiple violations of Section 8(a)(1) and(5) and dis-missal of the decertification petition, the Union de-clined to negotiate on one item and warned againstunilateral action onthe proposedwage increase. Itconcluded by requesting resumption of "full bargain-ing negotiations."Nevertheless, Respondent imple-mented the wage increase on June 1.3 SeeStafford Trucking,Inc.,166 NLRB 894. The Union, in fact, clarifiedits positions by a printed statement to all employees,handed out on March6, reporting an overwhelming vote to strike"in support and in sympathy ofWalter Lane."It also stated: "Having taken this action over the Company'sfailure to comply with the order from the Federal Government constitutesan Unfair Labor Practice and not an Economic Strike as reported by yourEmployer."We note a subsequent vote to continue the strike at a May 13 unionmeeting after it was announced that the Company had offered to reinstateLane and that the Regional Director was going to issue an 8(ax5) complaint.The February 15 strike vote was then reaffirmed unanimously, according toMcInnis.Renewed requests for bargaining were made by theUnion in June and early July. Respondent's responsein July was that the question could be determinedonly by trial of the unfair labor practice case or theholding of an election. In the circumstances, we viewthe unilateral wage action as additional evidence ofthe bad-faith bargaining in which the Respondent hadbeen engaging, in violation of Section 8(a)(5), since itsattempt of the previous December to have a decertifi-cation petition circulated, its threat that it would goback north before it would sign a contract, and itsdilatory tactics with respect to bargainingsessionsduring the last 2 months of the certification year.The Respondent contends that the timing of theunilateral increase 2 months after the end of the certi-fication year, the Union's rejection of the alleged offerto negotiatean increase, and its own good-faith doubtof the Union's majority justified the unilateral wageaction.We do not agree. This is not a case where anemployer has refrained from activity to dissipate un-ion strength, but one where it has been unwilling tolet its employees, of their own volition, discontinueunionsupport if that was their desire. The degree ofemployee support for a decertification petition, uponwhich Respondent largely relies in alleging a good-faith doubt of majority, becomes meaningless in theface of employer unfair labor practices.'The Board, on the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.By encouraging an employee to circulate a de-certification petition and causing him to visit amongthe employees on company time to ascertain theirattitude toward the Union, Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act, as well as by discouragingunion activity by telling employees that Respondenthad come to North Carolina to be rid of the Unionand they should get on the right side, and by threaten-ing to go back north before it would sign a contract.2.The Respondent has unlawfully refused to bar-gain with the Union in violation of Section 8(a)(5) ofthe Act by negotiating in bad faith since engaging inthe violations of Section 8(a)(1) beginning in Decem-ber 1971, found above, and by its unilateral wageincrease thereafter.7CompareSkaggs Drug Centers, Inc.,176 NLRB 737, whereRespondentengaged in significant bargaining negotiations while a decertification petitionwas dismissed and engaged in no activity intended to dissipate the Union'sstrength. See alsoGAF Corporation,195 NLRB169, where the only evidenceof union animus was an unlawful suggestion that employees organize theirown committee to replace the union. InGAFMemberFanning dissented. Inhis view of the facts there, the Trial Examiner should not have been reversedon his 8(a)(5) findings. FEDERAL PACIFICELECTRIC COMPANY5733.The strike among certain employees of Respon-dent, which began on March 6, 1972, and was contin-uing at the time of hearing, was an unfair laborpracticestrikecausedand prolonged by theRespondent's refusal to bargain with the Union, thecertifiedbargaining representative,and by theRespondent's failure to reinstate Walter Lane as re-quested by the Union, pursuant to the Board's OrderinFederal Pacific Electric Company,195 NLRB 609.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and(5) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act, including reinstatement of unfair laborpractice strikers upon their unconditional offer to re-turn to work and the dismissal of subsequently hiredemployees if that becomes necessary.It has been found that the Respondent has refusedin good faith to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit described herein. It will therefore beordered that the Respondent bargain collectively,upon request, with the Union as the exclusive repre-sentative of the employees in the appropriate unitand, if an understanding is reached, embody suchunderstanding in a signed agreement.The Union has requested a 6-month extension of itscertification year consistent withMar-Jac PoultryCompany, Inc.,136 NLRB 785. As we assess the viola-tions here found,we conclude that a general bargain-ing order is the appropriate remedy, rather than aspecific extension of the certification year.ORDERRespondent, Federal Pacific Electric Company, Al-bermarle, North Carolina, its officers, agents, succes-sors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithwith Local Union 2338, International Brotherhood ofElectricalWorkers,AFL-CIO-CLC, as theexclusiverepresentative of its employees in the following appro-priate unit:All production and maintenance employees attheEmployer'sAlbermarle,North Carolina,plant, excluding office clerical employees, profes-sional and technical employees, guards and su-pervisors as defined in the Act.(b)Unilaterally granting wage increases withoutaffording the Union an opportunity to engage in col-lective bargaining with respect to any such proposedchange.(c) Interfering with, restraining, or coercing em-ployees in the exercise of their rights guaranteed inSection 7 of the Act by encouraging any employee tocirculate a decertification petition, by causing anyemployee to visit among the employees on companytime to ascertaintheir attitude toward the Union, bydiscouraging union activity by telling employees ithad come to North Carolina to be rid of the Unionand they should get on the right side, by threateningemployees it would go back north before it would signa contract, or in any other manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist any labor organization, to engage in other con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrainfrom any and all such activites.2.Take the following affirmative action which 'isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with LocalUnion 2338, International Brotherhood of ElectricalWorkers, AFL-CIO-CLC, as the exclusive represen-tative of all employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment and, if an agreement is reached, embody suchunderstanding in a signed agreement.(b)Upon application, offer immediate and full re-instatement to their former or substantially equivalentpositions, if jobs are available, without prejudice totheir seniority or other rights and privileges, to allthose employees of the Respondent in the certifiedunit who were on strike on or after March 6, 1972, andwho have not already been reinstated, dismissing, ifnecessary, any persons hired as replacements by Re-spondent on or after March 6, 1972. If sufficient jobsare not available for these employees, they shall beplaced on a preferential hiring list in accordance withtheir seniority or other nondiscriminatory practicestheretofore utilized by the Company and they shall beoffered employment before any other persons arehired.Make whole these employees for any loss ofearningsthey may have suffered, or may suffer, byreason of Respondent's refusal, if any, to reinstatethem by payment to each of a sum of money equal tothat which he normally would have earned during theperiod from 5 days after the date on which he applied,or shall apply, for reinstatement to the date ofRespondent's offer of reinstatement to him, absent a 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDlawful justification for Respondent's failure to makesuch offer. Backpay shall be computed on the basis ofcalendar quarters, in accordance with the method pre-scribed in F.W.Woolworth Company,90 NLRB 289.Interest at the rate of 6 percent per annum shall beadded to the net backpay and shall be computed inthe manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Post at its premises in Albemarle, North Caroli-na, copies of the attached notice marked "Appen-dix." 8 Copiesof said notice,on formsprovided by theRegional Director for Region 11, after being dulysigned by Respondent's representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material. In addition, mail a copy of said noticeto each striker who has not returned to work.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law and we have been ordered to post thisnotice.We intend to carry out the Order of the Boardand abide by the following:WE WILL, upon application, offer immediateand full reinstatement to their former or substan-tially equivalent positions, if jobsare available,without prejudice to their seniority or other rightsand privileges, to all our employees who were onstrike on or after March 6, 1972, and who haves In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."not already been reinstated, dismissing, if neces-sary, any persons hired by us on or after March6, 1972. If insufficient jobs are available for theseemployees, they shall be placed on a preferentialhiring list and they will be offered employmentbefore any other persons are hired. Where appro-priate we will make them whole for loss of earn-ings in accordance with the Board's Order.WE WILL, upon request, bargain collectivelyconcerning rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment with Local Union 2338, InternationalBrotherhood of Electrical Workers, AFL-CIO-CLC, as the exclusive representative of all theemployees in the appropriate unit described be-low and, if an agreement is reached, embody it ina signed contract. The appropriate unit is:All production and maintenance employees atthe Employer's Albemarle, North Carolina,plant, excluding office clerical employees, pro-fessional and technical employees, guards andsupervisors as defined in the Act.WE WILL NOT make or effect any changes in thewages of the employees in the aforesaid collec-tive-bargaining unit without first giving notice totheir collective-bargaining representative and af-fording such representative an opportunity to en-gage incollective-bargaining with respect to anysuch proposed change.WE WILL NOT encourage any employee to circu-late a decertification petition or cause any em-ployee to visit among the employees on companytime to ascertaintheir attitude toward the Unionor discourage union activity by telling employeeswe came-toNorth Carolina to be rid of the Unionand they should get on the right side, or threaten-ing to go back north before signing a contract.WE WILL NOT in any othermanner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join,or assist Local Union 2338, International Broth-erhood of Electrical Workers, AFL-CIO-CLC,or any other labor organization, to bargain col-lectively through representatives of their ownchoosing, to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aidor protection, or to refrain from anyor all such activities.FEDERAL PACIFIC ELECTRICCOMPANY(Employer)DatedBy(Representative)(Title) FEDERAL PACIFICELECTRIC COMPANYWe will notify immediately the above-mentionedindividuals, if presently serving in the ArmedForces of the United States, of the right to fullreinstatement, upon application after dischargefrom the Armed Forces, in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act.This is an official notice and must not be de-faced by anyone.This notice must remain posted for 60 consec-utive days from the date of posting and must notbe altered, defaced, or covered by any other ma-terial.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Federal Office Building, Room2407, 550 Main Street, Cincinnati, Ohio 45202,Telephone 513-684-3663.DECISIONSTATEMENT OF THE CASEIvAR H.PETERSON,Administrative Law Judge: I heard thiscasein Albemarle, North Carolina, on July 19 and 20, 1972,upon the consolidated complaint issued by the RegionalDirector for Region I1 on June 30, based on charges filedby Local Union 2338, International Brotherhood of Electri-calWorkers, AFL-CIO-CLC. The charge in Case 11-CA-4750 was filed on December 13, 1971, and the chargein Case 1 l-CA-4969 was filed on June 7. Briefly stated, thecomplaint alleged that the Respondent, by various acts setforth in the complaint, had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the Act. The complaintfurther alleged that on or about March 6 certain employeesof the Respondent went on strike which was continuing atthe time of the hearing, and that said strike was caused andprolonged by the Respondent's unfair labor practices setforth in the complaint and by failure of the Respondent, atthe Union's request, to reinstate employee Walter Lane whohad been found by the Board to have been discriminatorilydischarged(Federal Pacific Electric Company,195 NLRB609). In its duly filed answer the Respondent admitted thejurisdictional allegations but denied that it had committedany unfair labor practices.Upon the entire record in the case and my observation ofthe witnesses as they testified, and a careful considerationof the briefs filed with me on or about September 12, I makethe following:'' In a letter dated September 15 addressed to me,counsel for the Respon-dent noted that counsel for the Charging Party in his brief stated that oneof the issues before me concerned an alleged violation of Sec.8(ax5) becauseof alleged delays in furnishing to the Union requested information about thepension and insurance plans for salaried employees.He further noted thatcounsel for the General Counsel at the hearing had "deleted"the allegationsof the complaint in this regard and, for that reason,counsel for Respondenthad not offered any testimony in connection with this allegation.He wenton to state that if its"furnishing of information concerning the 20 or soFINDINGS OF FACTIJURISDICTION575The Respondent, at its plant located in Albemarle, NorthCarolina, is engaged in the business of manufacturing elec-trical components; this facility is the only one involved inthis proceeding. Admittedly, the Respondent meets the ju-risdictional standards of the Board and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act. The following individuals occupythe positions set opposite their names and, admittedly, areagents or supervisors of the Respondent:Jack Carter-Industrial Relations ManagerJohn Nelson-Director of Industrial RelationsJohn Williams-Industrial Relations ConsultantJohn De Torre-Plant ManagerFrank Parker-SupervisorIITHE ALLEGED UNFAIR LABOR PRACTICESA. Interference,Restraint,and CoercionJoel Parker was hired on November 24, 1971, as a dieset-ter, and began work the following Monday, November 29.His brother Frank is a supervisor in Stablock No. 2. AboutDecember 1, Frank called his brother Joel at home andasked him to stop by and see him the next day at the plant.Frank and Joel engaged in a conversation with no otherpersons present. Joel testified that Frank told him that JackCarter, the personnelmanager,had asked Frank to ascer-tain if Joel would take around a petition to other employeesin aneffort to get a second vote on the Union. Accordingto Joel, Frank told him that Carter stated that enough newpeople had been hired and that they could vote the Unionout if another election could be arranged. Joel testified thatFrank stated that he (Joel) could circulate among employ-ees inother departments on company time and that nosupervisors would bother him. In addition, so Joel testified,Frank stated that if Joel assisted the Company he (Frank)was sure that the Company would help Joel. During thisconverstation, Frank also told Joel that the Union had beenin for 2 years and that there had not yetbeen a wageincreaseand there would not be one until the Union wasvoted out.Following this conversation, Joel moved through theplant and talked to a number of employees,asking themwhat they thought of the Union. However, he did not actu-ally circulate a petition. He visited various parts of the plant,although going there was not part of hisnormal business.On February 27, Frank and Joel had a further conversa-tion at Joel's home. According to Joel, Frank stated that thesalaried employees'insurance and pension plans is tobe consideredan issuein the case or is to be given any considerationby the TrialExaminer, theRespondent requeststhat the record be openedand it be permitted to presentevidence in connection therewith."I thereafter communicated by telephonewith counsel for the Respondent and counsel for the ChargingParty. Thelatter informed me that hedid not desire to have thehearing reopened, and,accordingly,assured me that I should consider the deleted allegation as nolonger in the case.Ihave done so. 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDCompany would never sign a contract and "would go backnorth before they did."Both Frank Parker and Carter denied all of the substan-tivemattersto which Joel had testified. Thus, Frank didtestify that, about December 1, he telephoned his brotherand asked him to stop and see him at work. Asked whetherhe had "any specific thing that you wanted to talk to himabout," Frank answered in the negative.In evaluating this conflict in testimony, I come to theconclusionthat Joel Parker should be credited over hisbrother Frank and Carter. Joel impressed me as a sincere,forthright, and truthful witness. Moreover, it should be not-ed that Joel is active in his church, teaches Sunday school,and leads a weekly prayer service. Frank's answers on cross-examinationwith regard to meetings of supervisors ap-peared to me somewhat evasive. Moreover, he admittedbeing opposed to the Union and that he and Carter hadattended school together and had been good friends for along time. With respect to Carter, he is, of course, a highmanagement official with an interest in the resolution of thedisputed conversation. Moreover, one of my colleagues, af-firmed by the Board, found that Carter had engaged inactivities violative of the Act and had not testified truthfullyin a previous case.(Federal Pacific Electric Company,195NLRB 609.) I further note that it is uncontradicted that Joelwas allowed to roam through various departments of theplant talking at some length to employees during workingtime. This was not a usual circumstance. Finally, it shouldbe observed that Joel was not even a member or supporterof the Union at the time of the events in question. I thinkitmost unlikely that Joel, a new employee and certainly notone sophisticated in labor relations, would invent an ac-count such as he testified to inasmuch as he was in no wayinvolved in union activities at the time in question. Finally,I note that Frank admitted that he telephoned Joel at homeon December 1 and asked him to stop by and see him atwork the following day. However, when asked why hewished to talk to Joel, he testified it was nothing special. Ithink it somewhat odd that a man would call his brother athome one night and ask him to make a special point to seehim the following day if he had nothing in particular to talkto him about in the first place. I also note that the discussionbetween Joel and Frank took place on December 1 and 2.The Union's certification year was up on March 12 .2 Thus,the 90-60 day "open" period for the filing of a petitionwould have begun on or about December 12, about 10 daysafter the conversation between the brothers. This was a timewhen it would seem likely that the Respondent would beconsidering initiatinga move to decertify the Union?2The Union won the election by a vote of 273 to 259.iCounsel for the Respondent pointed out that Joel made no formal state-ment about the December 1971 incident with his brother until early inMarch. In reply to this,Joel testified that he had never even gone to a unionmeeting until the Thursday night before the strike(March 2). At that timehe mentioned the incident to International Representative McInnis, who feltthat the matter might be helpful to the Union and,therefore,asked Joel togive a statement.To the suggestion that perhaps Parker had been compensat-ed for his testimony,the record shows that Parker received only the custom-ary strike benefits and payments,on a mileage basis, for hauling chairs.International Representative Burrell, who was in charge of such matters,testified that Parker never received more than $25 a week in strike benefits,although other strikers received more,and that the payment for truck drivingservices was on the same basis as for any other sinker who performed similarservices.Mrs. Pricilla Hathcock, who had been employed for some5 years and participated in the strike, testified as follows toa conversation she had with Carter during the week of De-cember 27:Q. Did you have a conversation with him on orabout that day?A. I did.Q.Where did the conversation take place?A. At my work station in the plant.Q. And who, if anyone, was present besides youtwo?A. No one.Q. Please tell the Court what was said?A.Mr. Carter came up to me and he wanted toknow how my holidays were, and told him. Then hewanted to know what my Union was doing.He wanted to know how my holidays were, and Itold him, and then he said, "Well, what is your Uniondoing now?"And I said, "Well, you tell me, because I haven'theard anything."And he said, "What do you think that Union is goingto do for you?"And I said, "Well, they are going to get us moremoney, better holidays, more fringe benefits."He said, "You don't really believe that crap?" Hesaid, "Who have you been talking to? Who's beenbrainwashing you?" He said, "You are going to haveto get on the right side."Q.What, if anything, did you say to that,ma'am?A.Well, I told him I was on the right side.Q. (By Mr. Connor) Please be good enough to tellthe Court what, if anything, he said, regarding theCompany's moving to Albemarle?A. He told me that was the reason he moved downhere, to get away from the damn union. He said theydidn't want a union and that's why they moved downhere, to get away from them.Statementssuch as those made to Parker and Hathcock,as related above, and the encouragement of Joel to circulatea decertification petition, are plainly violative of Section8(a)(1) of the Act. For example, inPrestoManufacturingCompany,168NLRB 1073, the Board found that asupervisor's statement to the effect that "the company hadcome down there to get away from the Union. . .and thecompany could move again," to be a violation of the Act.Frank Parker made a substantially similar comment to Joelon February 27, and the statement made by Carter to Hath-cock was virtually the same. Even if it be assumed that theremark was made in the course of a "friendly" conversation,that does not make it innocuous. SeeBill Pierre Ford, Inc.,175 NLRB 90, 93.It seems clearthat Joel was encouraged to circulate adecertification petition and, although he did not do so, hedid move freely among the employees talking to them abouttheir attitude toward the Union. The precedent is clear thatsuch encouragement or instigation was violative of the Act.The Haymarket Bookbinders Inc.,183 NLRB 121, andSub- FEDERAL PACIFICELECTRIC COMPANY577urban HomesCorp.,173 NLRB 497.It should further benoted that Joel was paid for the time he spent circulatingamong the employees and discussingthe Unionwith them.B. The Alleged Refusal To BargainOn September17, 1970,a secret-ballot election was heldunder the supervision of the Regional Director among aunit consisting of all production and maintenance employ-ees at the Respondent'sAlbemarle plant,excluding all of-fice clerical employees, all supervisory, professional andtechnical employees,and all guards and/or watchmen asdefined in the Act.The majorityof the employees in theaforesaid unit selected the Union as their representativeand, on March 12, 1971, the Regional Director certified theUnion as the exclusive collective-bargaining representativeof the employees in the aforesaid unit.BeginningApril 22,and concluding May 24, 1972, the parties held 30 bargainingsessions.Counsel for the General Counsel,in his brief, con-tends that the Respondent adopted a dilatory position inregard to scheduling negotiating sessionsduringthe last 2months of the certification year. The schedule of the meet-ings(G.C. Exh. 3) does disclose that after the 30thmeetingon December 10 the next three meetings occurred on Janu-ary 5, 6, and 7; the succeeding meeting was held on January26 and the 35th meeting was held on February 23; therethen followed three meetings on March 1,2, and 3,and thelastmeeting that was held was called by the Respondent inan effort to obtain the agreement of the Union to an interimwage increase, though previously the Respondent had madeno wage proposal to the Union.Counsel for the General Counsel contends that the Re-spondent violated Section 8(aX5) of the Act in the followingrespects: (a) Utilizing Joel Parker to circulate a decertifica-tion petition or, at least, to speak to employees to ascertaintheir feelings toward the Union, (b) failing to meet sched-uled meetings with reasonablefrequency following January7, 1972, (c) delaying furnishing information requested bythe Union,and (d) unilaterally increasing wages effectiveJune 1.We have previously described the activity of Joel Parkerin connection with the effort to ascertain the attitude of theemployees concerning the Union.While this has been foundto be an independent violation of Section 8(a)(l) ofthe Act,it also, in my opinion,must be viewed as an aspect of therefusal-to-bargain charge in that it clearly amounted to anattempt to prevent the consummation of an agreement be-tween the parties in and around the end of the certificationyear.Beginningon January 7, and continuing for the fol-lowing 2 months of the certification year and thereafter, itseems plain that the Respondent was unwilling or unavail-able to meet for further negotiating sessions.InternationalRepresentative McInnis testified that when the January 7meeting concluded he requested that a date be set for afuture meeting.Respondent's representatives stated that nodefinite date would be set but that arrangements would bemade within a few days for a further meeting.About a weekor so later, Union Representative Burrell telephoned Nel-son, a representative of the Respondent,in an attempt toarrange a further meeting.After some unsuccessful at-tempts to reach Nelson,he finally did so on January 17 or18 and they scheduled a meeting for January 26. When thelattermeeting concluded,arrangements were made for ameeting onFebruary 2. At the conclusionof that meeting,Nelson told Burrell that he would contact him and give hima date for the succeeding meeting.Having heard nothingfrom Nelson, Burrell on February 16 wrote Nelson outlin-ing his attempts to reach Nelson concerning a further ses-sion.In his letter,Burrell requested that additional meetingsbe heldduring the entireweek of February 21. Finally, ameeting wasscheduled for March 1. At the end of theMarch 3 meeting, the parties agreed to meet on March 9 and10.However, on the morning of March 6, Nelson tele-phoned Burrell and stated that he was canceling the meet-ings inview of the strike called on March 6. According toNelson, he did not cancel the meetings because of the strikebut, rather, because the strike had caused certain problemsin the plant for himself and other members of theRespondent's negotiating team.Under date of April 8, Burrell wrote to Carter stating that"we do not agree that there is any substantial legal questionconcerning the fact that IBEW still represents a majority ofyour employees at the Albemarle plant. In addition, I'madvised that the filing of the decertification petition doesnot relieve you of your continuing duty to bargain...."He further pointed out that the decertification petitionwould be dismissed in view of the Union's refusal-to-bargaincharge. Under date of May 25, Burrell wrote to the Respon-dent Vice President Williams pointing out that the decertifi-cation petition had in fact been dismissed and a complainthad been issued against the Respondent;he again requestedfurther meetings. Burrell again wrote Williams on June 26,after the Respondent's appeal from dismissal of the decerti-fication petition had been denied. In a July 7 reply to theUnion's request of the previous day, Williams stated that if"the IBEW really wants to resolve the question [of represen-tation]immediately by consenting to a secret ballot electionamongthe employees, we will be pleased to cooperate insuch procedure."Williams added that the Respondentwould continue to decline to meet the Union and wouldinsist that "the matter would have to be resolved by litiga-tion before the NLRB and the courts."ConclusionsCounsel for the Respondent contends that, in view of thefact that the Union flatly rejected Respondent's offer tonegotiatean interimwage increaseat the May 24meeting,the Respondent was justified in granting that interim wageincrease in view of the fact that the employees had had nowage increasefor almost 2 years, there had been a heavyturnover of employees, and the prospect that the mattersthen pending before the Board would not be resolved speed-ily. It concludes that the granting of the wage increase morethan 2 months after the end of the Union's certificationyear, and at a time when the Respondent entertained agood-faith doubt as to the Union's majority status followingrejection by the Union of the Company's offer to negotiateon such matters, clearly did not violate the Act. The Re-spondent, in support of this position, argues that the following objective considerations support its position: the Unio 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas selectedby a verynarrow margin in the September 1970election; between the date of the election and the end of thecertification year, some 300 new employees were employedin the bargaining unit; and when the Union called a strikeon March 6 only 98 employees out of approximately 560 inthe unit failed to report for work and some of these, it isalleged, were afraid to cross a picket line. On March 20, theCompany was informed that a majority of the employeeswere seeking decertificationof the Unionand it points outthat approximately 400 employees signed the decertificationpetition .4Counsel for the Respondent argues that the presumptionarising from theUnion'scertification having been over-come, it was necessary for counsel for the General Counselto present evidence that on the date Respondent allegedlyrefused to bargainthe Union did,in fact, represent a majori-ty of the employees. In support of this position, the Respon-dent citesStonerRubber Co., Inc.,123 NLRB 1440, 1445,where the Board stated:It is elementary that in a refusal-to-bargain case theGeneral Counsel has the burden of proving the union'smajority.In the present case,the General Counsel in-troduced no evidence of majority status except the cer-tification issued the Union on May 24, 1956, approxi-mately 14 months before the alleged refusal to bargain.Generally a certification is absolute proof of majorityfor 1 year following its date of issuance.After the lapseof the certification year,the certification creates onlya presumption of continued majority. This presump-tion is rebuttable. Proof of majority is peculiarly withinthe special competence of the union.Itmay be provedby signed authorization cards, dues checkoff cards,membership list, or any other evidentiary means. Anemployer can hardly prove that a union no longer rep-resents a majority since he does not have access tounion's membership lists and direct interrogation ofemployees would probably be unlawful as well as ofdubious validity. Accordingly, to overcome the pre-sumption of majority the employer need only producesufficient evidence to cast serious doubt on the union'scontinued majority status. The presumption then losesits force and the General Counsel must come forwardwithevidencethat on the refusal-to-bargain date theunion in fact did represent a majority of the employeesin the appropriate unit.Counsel for the Respondent concludes that the GeneralCounsel offered no evidence that the Union did, in fact,The Respondent cites a number of cases in support of its position, e.g.,CelaneseCorporation of America,95 NLRB 664,SkaggsDrugs Centers, Inc.,176 NLRB 737, andGAF Corp.,195 NLRB169. In the latter case,the Boardstated:It is well settled that where,as here,a union's certification year hasexpired,the presumption that itsmajorityrepresentative status contin-ues is rebuttable,and the employer may refuse to bargain if (1) the unionin fact no longerenjoys majorityrepresentative status or (2) the refusalis predicated on a good-faith and reasonably grounded doubt of suchmajority status,based onobjectiveconsiderations and not advanced forthe purpose of gaining time to undermine the union.The mere filing ofa decertification petition does not provide sufficient groundsfor doubt-mg an incumbent union's representative status, since such a petitionneed only be supported by 30 percent of the employees in the bargainingunit. However,a petition supported by an uncoercedmajority ofthe unitemployees may establish such basis. [Footnotes omitted.]represent a majority of employees in the appropriate unit atany time after the end of the certification year.On the other hand,counselfor the Charging Party con-tends that the evidence establishes that four specific viola-tions of Section 8(a)(5) have been established. According tocounsel's brief, these are, "The attempt to utilize Joel Parkerto circulate a decertification petition, the failure to meet andreschedule meetings with reasonable frequency from on orabout January 7, 1972, the admitted delays in supplyingcertain information specifically requested by the ChargingParty, and the unilateral wage increase put into effect on orabout June 1, 1972."The facts with respect to Joel Parker circulating amongthe employees inquiring about their attitude toward theUnion have been related above. While it is a fact that he didnot circulate a decertificationpetition,he nonetheless wasencouraged to do so and, I find, this was a factor that servedto prevent reaching agreement with the Union.Concerning the alleged "pattern of delay" in negotia-tions, counsel for the Union, in his brief,assertsthat in thisregard there was "a sudden shift" in the Respondent's will-ingness andavailabilitytomeet, beginningon January 7,1972, continuing throughout the remainder of the 2 monthsof the certification year, andsince.On the other hand, coun-sel for the Respondent argues in his brief that at the conclu-sion of the January 7 meeting "it was tentatively agreed tomeet againon January 17th." Thereafter, Mr. Nelson, thechief negotiator for the Respondent, called Mr. Burrell andstated that he was involved in other negotiations the weekof January 17 and it was then mutually agreed to reschedulethe meeting for January 26. This meeting was held on thedate agreed upon and at its conclusion the parties agreed tomeet again on February 2. At the conclusion of that meetingthe parties discussed the question of exchanging furthercontract proposals but did not set a time for a future meet-ing.Respondent, however, did send the Union writtencounterproposals and the latter submitted written proposalsto the Respondent.On February 16, the Union wrote theRespondent re-questing that meetings be held "the entire week of February21, 1972 (both day and night) in an effort to reach anagreement."Burrell further advised that the employees hadtaken a strike vote that resulted in a 6 to 1 vote in favor ofstriking the plant if an agreement were not reached in thenear future. A meeting was held on March 3, and at itsconclusion further meetings were scheduled for March 9and 10. However, on the morning of March 6, Nelson tele-phoned Burrell and stated that he was canceling the meet-ings inview of the strike. Burrell testified that in thetelephone conversation Nelson stated, "I'm not going tomeet with you and negotiate. You are on strike." Accordingto Nelson, he did call Burrell on March 6 and did cancelthe meetings;however, he added that he did not do sobecause a strike was in progress but claimed the strike hadcaused certain problems inthe plant bothfor himself andother members of the Respondent's negotiating team andthat the negotiations for that week were canceled only forthat reason.Under date of May 22, Vice President Williams of theRespondent wrote to International Representative Burrellstating that the Respondent had previously advised the FEDERALPACIFIC ELECTRIC COMPANYUnion that it had "a good faith doubt that a majority of theemployees at the Albemarle plant wished to be representedby the IBEW."He went on to state that the matters pending"before the NLRB had been pending for some time" andthat "it does not appear that a final determination will occurwithin theimmediatefuture." He further pointed out thatthe employees at the Albemarle plant had not had a wageincreasefor about 2 years and that the Respondent felt thatthe employees"should be granted a wage increase now."This letter was handed to Burrell at the meeting held onMay 24, and Williams asked if the Union would agree to theRespondent placing that wage increase into effect.Burrellinquired if other unresolved issues would also be discussedat the meeting and Williams replied in the negative.Burrellthen took the position that he was willing to engage in adiscussion of all unresolved issuesbut would notdiscussonly this single issue.Burrell further testified that Williamsstated that he was not really offering to "negotiate" on thewage increase,but merely stated that he wished to "placeinto effect a wage increase."On May 25, Burrell wrote to Williams pointing out thatthe decertification petition had been dismissed by the Re-gional Director and that it was the Union's position that theRespondent"cannot be said to have at this time,as a matterof law, a good faith doubt concerning the IBEW majoritystatus."He went onto state that the Union saw "no legiti-mate reason why there should be any further delay in theresumption of bargaining negotiations between the parties,looking to a collective-bargaining agreement."He also stat-ed that "We must reject your suggestion for limited negotia-tions which would deal with only one item and I am sureyou know that any unilateral action on your part in thisregard would represent a further violation of the Act." Anappeal was taken from the dismissal of the decertificationpetition which was denied.Under date of June 26, Burrell again wrote to Williamsrequesting"that negotiations resume immediately"in viewof the dismissal of the decertification petition. This letterwas handed to Williams during a conversation Burrell hadwith him in Williams' motel room. Under date of July 6,Burrell wrote to Williams requesting that Respondent "meetwith us at the earliest date possible to negotiate and reachan agreement."He added that Williams had stated in theirmotel room conversation that Williams "would correspondwith me on this subject or give me a telephone call, or both."On July 7,Williams wrote to Burrell in response to the June26 letter, and stated that "the legal question as to whetherthe IBEW is the lawful representative of the employees isnot answered by the dismissal of the decertification petitionon technical grounds.Such question can be answered bytrialof the pending unfair labor practices filed by theIBEW, or by simply permitting the employees to expresstheir desire by voting in a secret ballot election."While the evidence in this case poses rather difficult prob-lems concerning the conclusion that should be reached, Iam persuaded that, with respect to the alledged refusal to579bargain, the Respondent did in fact entertain a good-faithdoubt with respect to the Union's continuing majority fol-lowing the end of the certification year. In my view, factorswhich support this conclusion are the following: (a) TheUnion was selected by a very narrow margin in September1970, the vote being 273 for the Union and 259 against theUnion. (b) Moreover, between the date of the election andapproximately the end of the certification year, about 300new employees were employed in the bargaining unit. (c) Atthe time the Union called a strike on March 6, 1972, therewere some560 employees in the unit; only approximately100 failed to report for work; and, with respect to some ofthese, there is testimony that they were afraid to cross apicket line. (d) Indicative of the lack of interest in the strikeis the fact that, although all employees were notified andinvited to attend the strike vote meetings, the largest atten-dance at any such meeting was only 68 persons. (e) March20, the Respondent was informed that a majority of theemployees were seeking decertification of the Union, andsome 400 employees did sign the petition in support ofdecertification. So far as appears,no management represen-tative promoted the signing of the decertification petitions.Although, as I have noted above, Parker was encouraged tocirculate among the employees and ascertain their views,he did not actually circulate a decertification petition. Iconclude that this case is controlled byStoner Rubber,previously cited and the more recent decision of the BoardinGAF Corp.,195 NLRB 169. Accordingly, I shalldismissthe refusal-to-bargain charge. However, I have come to theconclusion that the Respondent violated Section 8(a)(1) ofthe Act by causing Parker to circulate among the employeesand question them concerning their attitudes toward theUnion. Therefore, I shall recommend the issuance of anorder that the Respondent cease and desist from violatingSection 8(a)(1) of the Act.CONCLUSIONS OF LAW1.By causing an employee to circulate among the em-ployees on company time to ascertain their attitude towardthe Union, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.2.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.3.TheRespondent has not unlawfully refused to bargainwith the Union,in violation of Section 8(a)(5) and(1) of theAct.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and to takecertain affirmative action.[RecommendedOrder omitted from publication.]